DISSENTING OPINION.
It is true that the giving of the appeal bond within the time prescribed by the statute is jurisdictional, and our court has so held as pointed out in the controlling opinion. It never has held, however, and I do not think it ought to be, that where there is an honest attempt within the time limit to give the required bond, failure so to do is jurisdictional. In my opinion, our court has held exactly to the contrary on principle, although the facts were different from the facts of this case. In Keys v. Borden, 178 Miss. 173, 171 So. 887, the appeal bond was required to be in the penalty of $100, instead the bond given and approved was in the penalty of only $30. The court held that the approval of the defective bond and the transfer of the case to the appellate court gave that court as full jurisdiction as it would have had with the proper bond; that, therefore, the bond was amendable. *Page 445
In Barrett v. Pickett, 117 Miss. 825, 78 So. 777, the appeal bond from a judgment of the justice of the peace court was blank as to the penalty. The court held that it could be amended by inserting the proper penalty, and also in Denton v. Denton,77 Miss. 375, 27 So. 383, and Thorsen v. Illinois Cent. R. Co.,112 Miss. 139, 72 So. 879. In James v. Woods, 65 Miss. 528, 5 So. 106, the appeal bond was filed before the case was tried in the justice of the peace court. On appeal to the Supreme Court, that court said, in part, "The bond had the effect which one regularly executed and approved would have had, and it was available to protect appellee for all the purposes contemplated by law in such case."
In the present case, the justice of the peace and the appellant decided that $250 in cash was sufficient to answer the purposes of a regular appeal bond. Accordingly, the appellant gave his check on his bank, presumably payable to the justice of the peace, for that amount. The check was cashed by the circuit clerk. In other words, instead of signing the bond for the required amount, he signed a check which accomplished in full the same purpose. In such a case the adversary party is not prejudiced; the money answers the same purpose as the required bond. And if he conceives that it will not answer the same purpose, on motion the court should order the appellant to give the proper bond. In the present case, the record is entirely silent as to any objection to this bond in the circuit court or in this court until raised by the appellees' brief.
It is true that the record does not show when the check was given. The presumption, however, is that it was given within the time limited for appeal. *Page 446